Citation Nr: 1113609	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1945 to November 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's service connection claim for bilateral hearing loss at a 0 percent (noncompensable) disability rating, effective February 7, 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing loss, but no greater, in both the right ear and in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2008 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the November 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

However, with regard to content, it is noted the claim currently on appeal stems from the initial noncompensable rating assignment.  In this situation, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  If he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess and Dunlap, supra.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.

The Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Even so, after the Veteran filed an NOD as to a higher initial rating for his bilateral hearing loss, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the March 2010 SOC and subsequent September 2010 supplemental SOC (SSOC).  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claim for a compensable rating for bilateral hearing loss, a citation to the pertinent laws and regulations governing a higher rating for his claim, and a summary of the reasons and bases for the AOJ's decision to deny a compensable rating for bilateral hearing loss.  Therefore, the Veteran has not met his burden of establishing any prejudice as to notice provided for the downstream initial rating and effective date elements of his claim, such that there is no prejudicial error in the content of VCAA notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's VA treatment records, and a VA medical examination regarding the nature and etiology of his bilateral hearing loss.  The Veteran has submitted personal statements, but has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that the Veteran's representative has argued that he should be provided with a new VA audiometric examination to address the severity of his bilateral hearing loss, arguing that the September 2008 VA audiometric examination is "stale" and that the Veteran may assert that his condition has worsened since that examination.  See the February 2011 Informal Brief of Appellant in Appealed Case.  In this regard, the medical evidence of record shows that the Veteran was treated for hearing loss in January 2005 and February 2008.  At the time of his February 2008 treatment by VA, the Veteran was experiencing normal to severe hearing loss but it was noted that amplification was not considered "medically necessary."  Then, he was provided with a VA medical examination in September 2008, which led to the decision that granted service connection and is currently on appeal.  At the time of the September 2008 VA audiometric examination, the Veteran's hearing loss had worsened to show that he experienced mild to profound bilateral hearing loss.  The Veteran has also indicated that in February 2009, about six months after the September 2008 VA audiometric examination, he was provided with a hearing aid by VA.  See the Veteran's statements of March, April, June, and August 2009, and the July 2009 notice of disagreement (NOD).  The Veteran has not indicated that he has experienced any further treatment or worsening of his hearing loss.

Given that the Veteran's provision of a hearing aid was within six months of his September 2008 VA audiometric examination, the Board considers the VA audiometric examination which found worsened hearing and the evidence of provision of a hearing aid shortly thereafter to be roughly contemporaneous.  In other words, the fact that the Veteran was provided with a hearing aid shortly after he was found to be experiencing mild to profound bilateral hearing loss and granted service connection for bilateral hearing loss confirms that, at the time of the September 2008 VA medical examination, his hearing loss was seen to have worsened.  This evidence does not, however, indicate that his hearing loss has deteriorated since the September 2008 VA audiometric examination.  In addition, while the Veteran's representative is correct that the Veteran may state that his hearing loss has worsened since the September 2008 VA audiometric examination, the Veteran has not done so.  The Veteran has submitted multiple letters to VA, but has not indicated that he has received any subsequent treatment for worsening hearing since the provision of his hearing aid, nor has he submitted any statement or evidence that his bilateral hearing loss has worsened since the September 2008 examination.  In fact, his March 2010 substantive appeal (VA Form 9) specifically referenced his January and February 2008 treatment already of record, but did not indicate any further deterioration of his hearing.  

In this respect, the Board acknowledges that the September 2008 VA audiometric examination was conducted almost three years ago.  Nevertheless, without evidence that the Veteran's bilateral hearing loss has worsened since the September 2008 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board also notes that a VA medical examination must also include a "full description of the effects of disability upon the person's ordinary activity."  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (citing 38 C.F.R. § 4.10).  In this regard, the VA medical examination of September 2008 noted that the Veteran's disability caused him to have difficulty hearing and understanding.  As such, the VA audiometric examination provided has taken into account the affects of the Veteran's hearing loss as described by the Veteran.  Therefore, the September 2008 VA medical examination provided is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination that is adequate to address the service-connected bilateral hearing loss currently on appeal, such that no further development of the evidence is necessary.  38 U.S.C.A. § 5103A. 

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having worse hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial awards of service connection for hearing loss, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case February 7, 2008) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

Analysis- Higher Initial Disability Rating for Hearing Loss

Service connection was granted for the Veteran's bilateral hearing loss and assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 in November 2008, with an effective date of February 7, 2008.  The Veteran currently seeks a compensable rating for his bilateral hearing loss.

As noted previously, the Veteran was provided with a VA medical examination in September 2008.  At that time, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
35
75
80
LEFT

30
35
70
90

The average puretone threshold was 53.75 in the right ear and 56.25 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  In this case, applying the results from the September 2008 examination to Table VI yields a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as 0 percent disabling, no higher than the rating assigned.  38 C.F.R. § 4.7.

The Veteran's VA medical treatment records show that he experienced relevant treatment in February 2008, prior to the VA audiometric examination.  At that time, the Veteran reported that he had difficulty hearing at the movies, the television, or women with soft voices.  The examiner noted areas of mild to severe hearing loss, but that the Veteran did not meet the "VAMC criteria for severe hearing handicap," and amplification was not considered "medically necessary."  The September 2008 VA audiometric examination noted that the Veteran experienced difficulty hearing and understanding with mild to profound bilateral hearing loss.  Finally, he Veteran has indicated that about six months after his September 2008 VA audiometric examination, he was provided with a hearing aid.  See the Veteran's statements of March, April, June, and August 2009, July 2009 notice of disagreement (NOD).  However, as noted above, defective hearing for VA purposes is based on a mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Consequently, the Veteran's difficulty hearing in certain situations and use of a hearing aid does not show that he warrants a higher disability rating under Diagnostic Code 6100.  Furthermore, the evidence does not show an exceptional pattern of hearing impairment, such that application of 38 C.F.R. § 4.86 would be appropriate.  

In conclusion, the preponderance of the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant an increased rating when considering hearing loss in both ears.  The Board adds that it does not find that the Veteran's service-connected hearing loss should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted when assigning a disability rating.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Under Thun the Board must consider whether the Veteran's disability presents an exceptional disability picture.  In this case, the Veteran has stated that he has difficulty hearing movies, the television, or women with soft voices.  See the VA medical treatment record of February 2008.  He has also indicated that he hears low sounds well but has trouble with higher pitched sounds.  See the Veteran's March 2008 statement.  The Board concludes that these statements do not show any exceptional disability factors regarding his bilateral hearing loss such that the available disability rating has been shown to be inadequate.  In fact, the Veteran has essentially described the general symptoms of hearing loss, which are specifically measured by the application of Diagnostic Code 6100; as such, the evidence does not show symptoms or manifestations that are not contemplated by the rating code.  Finally, there is no evidence that the Veteran's disability interferes with his employment, or that he has received any inpatient treatment for his hearing loss, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  

The Board notes that the disability rating schedule is based primarily on the reduction in the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, without evidence to show that he is entitled to consideration of an extra-schedular rating under the review established by Thun, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


